Citation Nr: 9926496	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-30 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from February 1972 to May 
1992.  This appeal arises from a February 1993 rating 
decision of the Buffalo, New York Regional Office (RO), which 
granted the veteran's claim for service connection for 
bilateral hearing loss, assigning a noncompensable 
evaluation.  This appeal also arises from a March 1994 rating 
decision of the RO, which denied the veteran's claims for 
service connection for degenerative arthritis of both hands 
and multiple fractures of the fingers.  

At a May 1995 hearing, the veteran requested that his claims 
for service connection for disabilities of the hands and 
fingers be consolidated into one claim for service connection 
for a bilateral hand disability.  The Board of Veterans' 
Appeals (Board) remanded the case to the RO in July 1996 and 
July 1997.  In a June 1998 rating decision, the RO granted 
service connection for carpal tunnel syndrome of the left 
hand, assigning a 10 percent evaluation.

    
FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The medical evidence shows that the veteran has a chronic 
bilateral hand disability, manifested by stiffness and pain 
and diagnosed as degenerative joint disease, that is 
traceable to service.

3.  The veteran's hearing loss is manifested by average pure 
tone thresholds at 500, 1,000, 2,000, 3,000, and 4,000 Hertz 
of 30 decibels in the right ear and 40 decibels in the left 
ear, with speech discrimination ability of 80 percent in the 
right ear and 84 percent in the left ear on examination by 
the VA; the clinical findings correspond to level III and 
level II hearing acuity in the right ear and left ear, 
respectively.   


CONCLUSIONS OF LAW

1.  The veteran's chronic bilateral hand disability, 
currently diagnosed as degenerative joint disease, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

2.  The veteran's bilateral hearing loss is not compensable, 
according to regulatory criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, Tables 
VI and VII, Diagnostic Code 6100 (prior to and effective June 
10, 1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Bilateral Hand Disability

Service medical records show that on a February 1972 
enlistment physical examination it was noted that the veteran 
had multiple fractures of bones without sequelae.  In 
December 1979, there was treatment for paronychia of the 
third digit of the left hand.  In August 1981, a complaint of 
numbness in the left arm and hand without loss of motor 
function was noted.  A neurologic examination was 
unremarkable.  A subsequent August 1981 record notes an 
impression of musculoskeletal dysfunction.  A February 1990 
consultation report indicates progressive incoordination in 
the hands and a complaint of pain in the fingers, 
bilaterally.  An examination revealed normal range of motion 
of the hands.  An x-ray of the hands was within normal 
limits.  In December 1990, there was a complaint of bilateral 
hand pain.  An examination revealed a trigger finger of the 
right index finger.  There were no bony abnormalities.  There 
was full range of motion, and motor function was intact.  The 
assessment was musculoskeletal pain.  An October 1991 record 
indicated evidence of synovitis and tendonitis in both hands.  
Subsequently, a consultation report noted complaints of 
stiffness, weakness, and soreness (of the palmar aspect only) 
in both hands and a decreased dexterity of both hands.  An 
examination revealed strength in the right wrist to be 4+/5 
and grip strength of 110 pounds on the left and 105 pounds on 
the right.  In a January 1992 report of the medical board at 
the National Naval Medical Center, there was a complaint of 
morning stiffness in both hands.  An examination revealed no 
bony deformity, tenderness, swelling, erythema, or warmth.  
There was full range of motion and 5/5 grip strength.  There 
was evidence of crepitus to multiple joints in both hands.  
The assessment was mild osteoarthritis of the hands, 
bilaterally.  

In his July 1992 claim, the veteran indicated that he had 
degenerative joint disease.  He stated that his hand movement 
was painful and that he dropped his electrician's tools a 
lot.  He stated that loss of dexterity in his fingers was due 
to arthritis.  

On a September 1992 VA examination, the veteran complained of 
cracking and pain in the small joints of the hands, 
especially towards the end of using the hands.  On 
examination, there were no obvious joint abnormalities.  
There was very definite cracking crepitus of the small joints 
of all fingers as the veteran forcibly opened and closed the 
hands.  The veteran could make and open a complete and strong 
fist in both hands.  Both hands showed normal dexterity.  The 
diagnoses included early degenerative arthritis of the hands.  
X-rays of both hands were ordered, and they subsequently 
revealed that both hands were within normal limits.  

In a February 1993 rating decision, the RO deferred a 
decision regarding a bilateral hand disability pending 
receipt of requested evidence.  

On a July 1993 medical record, Dr. Richard Ciulla for the New 
York State Employee Health Service indicated that the veteran 
had multiple musculoskeletal complaints over the years, to 
include arthritis in his right hand, manifested by pain.  An 
examination of the hands revealed marked crepitus on movement 
of several metacarpophalangeal (MCP) joints, but there was no 
synovitis.  The grip strength appeared to be decreased 
bilaterally.  Dr. Ciulla concluded that the veteran had 
multiple chronic disabilities which obviously impaired his 
ability to work.  

At a July 1993 hearing at the RO before a hearing officer, 
the veteran testified that he did not have much strength in 
his hands unless he cracked, popped, and flexed them first, 
and that prior to service he broke one of his fingers and 
"slit" open the knuckle of the first finger on his left 
hand.

In August 1993, medical records dated from December 1963 to 
April 1993 from Auburn Memorial Hospital were received.  In 
December 1963, the veteran sustained a greenstick fracture of 
the left middle finger.  In April 1993, the veteran sustained 
a puncture wound of his left hand with partial sensory nerve 
impairment.  He had punctured his palm and complained of 
pain, numbness, and limitation of motion of the fourth and 
fifth digits.  An examination revealed that circulation, 
motion, and sensation were intact, but there was decreased 
pinprick sensation in the fifth digit.  An x-ray revealed a 
normal left hand.  

On an August 1993 VA examination, the veteran complained of 
cracking and pain in his hands and fingers, particularly with 
changes in the weather.  On orthopedic examination, there was 
excellent grip strength and some slight deformity of the 
hands from early degenerative changes.  The assessment 
included multiple orthopedic problems and chronic pain 
syndrome.  

On a September 1993 VA examination, the veteran complained of 
pain and stiffness in the small joints of the hands along 
with loss of dexterity.  He reported tingling and numbness 
along the inner side of his forearm and his ring and middle 
fingers, bilaterally.  On examination, there was no joint 
swelling or deformity.  The range of motion and dexterity 
appeared normal bilaterally.  There was crackling in the 
small joints of the hand on flexion and extension.  There was 
mild hypesthesia in the ulnar distribution bilaterally with 
mild weakness bilaterally, which was somewhat worse on the 
left side.  There was no obvious atrophic changes seen.  
Tinel signs at both elbows and wrists were negative.  The 
impression included no definite evidence of joint problems in 
both hands, with a possible mild ulnar entrapment neuropathy 
bilaterally.  

In a March 1994 rating decision, the RO denied service 
connection for fracture of the fingers and degenerative 
arthritis of the hands.  

A March 1994 VA electromyogram (EMG) report indicates that 
the results of various electrodiagnostic studies were normal.  
The nerve conduction studies did not show evidence of damage 
to either ulnar nerve from above the elbow to the hand.  
Normal patterns of motor unit activity were recorded 
electromyographically from the muscles sampled, which 
included biceps, deltoid, triceps, and first dorsal 
interosseous muscles, and no evidence of denervation was 
seen.  

At a May 1995 hearing at the RO before a hearing officer, the 
veteran testified that there was something wrong with his 
hands, although he did know exactly what, and that it began 
in service; that he had a loss of dexterity and control in 
his fingers; that his wife had noticed that he did not 
realize how hard he touched her and that he dropped a number 
of items; that he had swelling of the fingers, mostly during 
damp, cold days; and that his fingers snapped in and out.

In July 1995, VA outpatient records dated from January to May 
1995 were received.  In March 1995, there was a complaint of 
pain in the fingers of both hands.  In April 1995, there was 
a complaint of a decline in dexterity, strength, and 
"manipulation" in both hands, especially on the right, and 
a report of intermittent numbness in both ulnar strips of the 
forearms and hands.  An examination revealed no discreet 
synovitis in the hands.  There was triggering present in 
several digits, and there was a suggestion of early 
Dupuytren's in the left palm.  No thenar wasting was evident.  
The opponens pollicis and abductor pollicis brevis appeared 
to be a little weak on the left.  The sensory examination to 
pinprick yielded changing results.  X-rays of the hands 
showed no abnormalities.  The impression was rule out 
entrapment neuropathy.  On a May 1995 surgical consultation, 
there was a complaint of numbness in both forearms and 
tingling along the course of the ulnar nerve bilaterally, 
associated with loss of dexterity and stiffness that began in 
1990.  An examination revealed no evidence of loss of 
sensation to pinprick on either side.  The joint motions were 
all normal.  There was clicking on the flexion and extension 
of all fingers consistent with trigger mechanism but no 
locking.  The diagnostic impression included possible 
neurological impingement of the brachial plexus bilaterally 
involving the ulnar nerve distribution.  

On a November 1995 VA examination, there were calluses on the 
back of the hands and on the palms.  There was some 
hypesthesia in the ulnar nerve distribution of the hands.  
The grip strength was fair, and the ability to oppose the 
thumb to the remaining digits was within normal limits.  
There was no diagnosis referable to the hands given.  

On a January 1998 VA examination, the veteran reported that 
he broke several fingers in both hands on different occasions 
while in the service, but he was not specific about the 
details.  He reported some thumb sprains and other possible 
fractures which were sometimes evaluated and sometimes not 
depending where he was stationed.  The veteran related that 
within two years of his discharge he began experiencing 
difficulty with the dexterity of his fingers.  He reported 
that this symptomatology had progressed to the extent that he 
occasionally squeezed things too hard and broke delicate 
glassware or occasionally dropped items.  He had increasing 
clumsiness in manipulating small objects such as shirt collar 
buttons and in typing on a keyboard.  On examination, there 
was evidence of mild osteoarthritic changes in the digits of 
both hands with some joint swelling at the proximal 
interphalangeal (PIP) and distal interphalangeal (DIP) joints 
of all fingers.  The fingers were not warm or particularly 
tender.  Sensory testing in the hands revealed a diminished 
sensation to sharp/dull discrimination and light touch 
throughout both hands in a non-dermatomal fashion.  There was 
a mildly disproportionate decrease in sensation to pinprick 
in the median distribution on the left side.  The veteran had 
marked crepitus with full flexion of all digits at the MCP, 
PIP, and DIP joints in order to completely close his fist.  
He had 90 degrees of flexion at the MCP, PIP, DIP joints in 
all the digits of both hands.  There was a trigger finger of 
the right index finger with a loud audible snapping during 
attempted flexion.  There was full extension to neutral of 
all digits.  Examination of the thumbs revealed full 
functional range of motion at the MCP and interphalangeal 
(IP) joints bilaterally; there was significant laxity of the 
medial ulnar collateral ligament on the right side, and the 
examiner could passively extend the joint beyond the expected 
value.  Grip strength was approximately 70 pounds in both 
hands.  The impression was chronic bilateral hand stiffness 
and pain secondary to degenerative joint disease and probable 
left-sided carpal tunnel syndrome.  The examiner requested x-
rays of both hands to assess the bony architecture.  
Subsequently, the x-rays of the hands were negative.  

In a June 1998 rating decision, the RO granted service 
connection for carpal tunnel syndrome of the left hand and 
denied service connection for fractures of the fingers and 
degenerative arthritis of the hands.  

Initially, it is noted that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

38 C.F.R. § 303(b) states that continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned; when the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 

In this case, the veteran contends that he has a chronic 
disability in both hands that began in service.  The evidence 
of record shows that the veteran complained of numbness in 
the left hand as early as August 1981.  He next complained of 
pain in the fingers, manifested by progressive 
incoordination, in February 1990.  The veteran was diagnosed 
with musculoskeletal pain after complaints of bilateral hand 
pain in December 1990.  At that time, a trigger finger of the 
right index finger was observed.  In October 1991, evidence 
of synovitis and tendonitis in both hands was reported.  In 
that same month, there were additional hand complaints of 
stiffness, weakness, soreness, and decreased dexterity.  In 
an examination of the hands prior to his discharge from 
service, the veteran complained of stiffness in both hands 
and was diagnosed with osteoarthritis of the hands, 
bilaterally.  At that time, there was objective evidence of 
crepitus in multiple joints.  Following service, the evidence 
shows that the veteran continued to complain of pain in his 
hands and loss of dexterity in his fingers.  Shortly after 
discharge, he was again diagnosed with degenerative arthritis 
of the hands on VA examination in September 1992.  The 
manifestations included cracking crepitus of the small joints 
of the hands.  Dr. Ciulla also noted marked crepitus on 
movement of several MCP joints.  Complaints of pain and 
stiffness in the joints of the hands with loss of dexterity 
were noted on the VA examination in September 1993.  Although 
there was no definite evidence of joint problems in the 
hands, the examiner reported that there was crackling in the 
small joints of the hand on flexion and extension.  The 
veteran persisted in complaining of bilateral hand pain and a 
decrease in dexterity and manipulation of the fingers during 
1995, as noted on VA outpatient treatment records.  On the VA 
examination in January 1998, the veteran reported difficulty 
in dexterity of his fingers.  The objective findings included 
mild osteoarthritic changes in the fingers of both hands with 
some joint swelling, diminished sensation on sensory testing, 
marked crepitus of the joints in both hands, and a trigger 
finger of the right index finger.  The examiner diagnosed the 
veteran with chronic bilateral hand stiffness and pain due in 
part to degenerative joint disease.  

After reviewing the foregoing evidence, the Board concludes 
that the veteran currently has a chronic bilateral hand 
disability, manifested by pain and stiffness and diagnosed as 
degenerative joint disease, that is traceable to service.  
The medical record shows that x-rays of the hands were 
consistently negative, and on that basis the RO denied the 
veteran's claim for service connection for arthritis of the 
hands.  Nevertheless, the veteran has consistently complained 
since service of pain and stiffness, and he has been 
diagnosed on examinations with osteoarthritis or degenerative 
joint disease while still in service in January 1992, next in 
September 1992, and most recently in January 1998.  The 
objective medical evidence clearly demonstrates a bilateral 
hand disability that has been chronic since service.  
Therefore, with an initial diagnosis of osteoarthritis of the 
hands in service, symptomatology referable to the hands 
persisting after service, and a current diagnosis of 
degenerative joint disease, the Board concludes that service 
connection for a bilateral hand disability is warranted.  

II.  A Compensable Rating for Bilateral Hearing Loss

In a February 1993 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  This decision was based on 
service medical records, which showed bilateral high 
frequency hearing loss beginning on a November 1989 
audiological test, and a VA examination report dated in 
September 1992.  On the VA examination, the veteran 
complained that he had bilateral high frequency hearing loss.  
An audiological examination revealed pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz as follows:  
10, 10, 25, and 70 for an average of 29 in the right ear; and 
10, 10, 55, and 85 for an average of 40 in the left ear.  
Speech recognition scores using the Maryland CNC Test were 84 
percent in the right ear and 84 percent in the left ear.  The 
test results revealed normal hearing from 250 to 3000 Hertz 
with a moderately severe to severe sensorineural loss from 
4000 to 8000 Hertz in the right ear, and normal hearing from 
250 to 2000 Hertz with a moderate to severe sensorineural 
loss from 3000 to 8000 Hertz in the left ear.  

In March 1993, the veteran's notice of disagreement with the 
RO's decision was received.  It was noted that the veteran 
felt his hearing loss was more severe than the noncompensable 
rating indicated.  He requested another examination as he 
believed the previous examination was done too quickly and 
was inadequate.  

At a July 1993 hearing at the RO before a hearing officer, 
the veteran testified that it was difficult to hear people 
with background noise; that he was informed by a VA 
technician that his hearing loss was in the high frequency 
range where a hearing aid would not help; and that he 
underwent hearing tests in a civil service program that 
revealed findings showing that his hearing was worse than 
what the VA findings showed.

On a July 1993 medical report, Dr. Richard Ciulla indicated 
that the veteran underwent a hearing evaluation that revealed 
a severe hearing loss to approximately 50 to 65 decibels in 
the 500 to 3000 range in the left ear with no hearing in the 
4000 to 8000 range.  In the right ear, there was 
approximately 40 decibel hearing loss in the 500 to 3000 
range which dropped off dramatically in the high frequencies.  
The evaluation was conducted by the New York State Employee 
Health Service.  

On a November 1993 VA examination, it was noted that the 
veteran had difficulty hearing in noise and hearing high 
frequency sounds.  An audiological examination revealed pure 
tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 
4000 Hertz as follows:  15, 15, 5, 20, and 60 for an average 
of 25 in the right ear; and 10, 10, 10, 50, and 90 for an 
average of 40 in the left ear.  Speech recognition scores 
using the Maryland CNC Test were 84 percent in the right ear 
and 88 percent in the left ear.  The test results revealed 
normal hearing to 3000 Hertz with a moderately severe to 
severe sensorineural loss at 4000 to 8000 Hertz in the right 
ear, and normal hearing to 2000 Hertz with a moderate to 
severe sensorineural loss at 3000 to 8000 Hertz in the left 
ear.  

In a letter received in March 1994, the veteran indicated 
that after his separation from service he took two 
audiological tests and that the results of those tests did 
not accurately reflect his hearing capability.  

In a June 1996 medical record, Marvin Engelberg, Ph.D., of 
HCI, Inc., noted that the results of the veteran's test in 
May 1996 showed severe hearing difficulty in the left ear in 
speech frequency measurements and severe hearing difficulty 
in both ears in high frequency measurements.

In September 1997, medical records dated in July 1997 from 
Central Hearing Consultants were received.  The veteran 
reported a decrease in hearing and speech discrimination 
difficulties since his last annual evaluation.  An 
audiological test revealed severe high frequency 
sensorineural hearing loss in both ears.  Speech Reception 
Thresholds (SRT) were 30 decibels in the left ear and 25 
decibels in the right ear.  The speech discrimination scores 
were 96 percent at 60 decibels in the left ear and 84 percent 
at 50 decibels in the right ear.  The veteran was noted to be 
a candidate for hearing aids.  

On a February 1998 VA examination, an audiological 
examination revealed pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, and 4000 Hertz as follows:  10, 5, 5, 
25, and 85 for an average of 30 in the right ear; and 15, 15, 
10, 45, and 90 for an average of 40 in the left ear.  Speech 
recognition scores using the Maryland CNC Test were 80 
percent in the right ear and 84 percent in the left ear.  The 
test results revealed normal hearing from 250 through 3000 
Hertz with a severe sensorineural loss from 4000 through 8000 
Hertz in the right ear, and normal hearing from 250 through 
2000 Hertz with a moderate to severe sensorineural loss from 
2000 through 8000 Hertz in the left ear.  

In an addendum to the February 1998 VA examination, the 
examiner commented on the July 1993 New York State Civil 
Service Audiometric Examination taken by the veteran.  The 
examiner indicated that the method of testing was Bekesy 
Audiometry, where the individual manually pressed a button 
when he began to hear the sound and released the button when 
he no longer heard the sound.  One difficulty with this 
particular testing was that there was a 5 decibel variation 
in the threshold, which was dependent on whether threshold 
was taken as the middle of the tracing, lower end of the 
peak, or the higher end of the peak.  Another difficulty with 
this testing was that it reflected air conduction testing 
only.  It was not a flat bone conduction threshold.  A cold 
on the date of examination could result in spuriously poor 
audiometric findings.  Using the lower end of the Bekesy 
tracing as an indicator of threshold, the veteran's pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 
Hertz were as follows:  40, 45, 45, 55, and 80 for an average 
of 56 in the right ear; and 55, 55, 60, 75, and 90+ for an 
average of 53+ in the left ear.  The examiner noted that 
another corroboration available for the 1998 audiogram was 
speech threshold results which were levels at which the 
veteran was able to hear words and which corroborated the 
pure tone results.  There were no speech results available on 
the Civil Service examination to corroborate the Bekesy 
tracings.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

It is asserted by the veteran that he should be entitled to a 
compensable evaluation for his service connected bilateral 
hearing loss.  Evaluations of hearing loss range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability for service 
connected bilateral hearing loss, the rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal auditory acuity to level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 
to 6110 (1998).  See Lendemann v. Principi, 3 Vet. App. 345, 
349 (1992).

The Board notes that, since the RO's rating decision in 1993, 
the regulations pertaining to rating diseases of the ear and 
other sense organs were revised effective June 10, 1999.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The Board has reviewed the revised regulations, particularly 
38 C.F.R. § 4.85, Tables VI, VIa, and VII for evaluating the 
percentage of hearing impairment.  Table VI and Table VIa are 
unchanged; Table VII is revised only in the respect that it 
lists one diagnostic code (6100) to represent all levels of 
impairment whereas it previously listed several codes (6100 
to 6110).  However, the regulatory revisions as they pertain 
to the present case are not substantive, and regardless which 
version of the regulations are applied the outcome will be 
the same.  Thus, the Board finds that it would be fruitless 
to delay appellate consideration by sending this case back to 
the RO for initial consideration of the revised regulations.  

As noted above, on the most recent VA examination in February 
1998, there was an average pure tone threshold of 30 decibels 
in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz.  Speech discrimination ability was 80 percent in the 
right ear.  This corresponds to level III hearing acuity in 
the right ear, as set forth in the rating schedule (see 
38 C.F.R. § 4.85, Table VI).  There was an average pure tone 
threshold of 40 decibels in the left ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz.  Speech discrimination ability 
in that ear was 84 percent.  This corresponds to level II 
hearing acuity in the left ear, as set forth in the rating 
schedule (see 38 C.F.R. § 4.85, Table VI).  The hearing 
acuity levels of III and II for the right and left ears, 
respectively, warrant no more than a noncompensable 
evaluation for bilateral hearing loss under Diagnostic Code 
6100 (see 38 C.F.R. § 4.85, Table VII).  The clinical 
findings on the earlier VA examinations in September 1992 and 
November 1993 reveal a hearing acuity level of II for both 
ears, which also warrants no more than a noncompensable 
evaluation for the veteran's hearing loss under Code 6100.  

At his hearing, the veteran contended that the clinical 
findings on a hearing test in a civil service program 
demonstrated more severe hearing loss than the VA 
audiological tests.  In interpreting the results of the 
hearing evaluation conducted by Dr. Ciulla for the New York 
State Employee Health Service, the 1998 VA examiner described 
the difficulties inherent in the particular method of testing 
employed by Dr. Ciulla, noting that there was a 5 decibel 
variation in the threshold and that only air conduction 
testing was reflected.  Moreover, it was noted that speech 
results were unavailable to further corroborate the pure tone 
thresholds obtained.  Using only the average pure tone 
thresholds of 56 decibels in the right ear and 53+ in the 
left ear, the hearing acuity corresponded to level IV in the 
right ear and level III in the left ear, as set forth in the 
rating schedule (see 38 C.F.R. § 4.85, Table VIa), warranting 
a 10 percent evaluation under the rating criteria set forth 
in Table VII.  However, Table VIa is for application only 
when the [VA] Chief of the Audiology Clinic certifies that 
language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c), which is 
clearly not the case with the veteran.  Additionally, the 
1998 VA examiner essentially questioned the accuracy of Dr. 
Ciulla's test results and noted that there were no speech 
results to corroborate the puretone thresholds obtained.  In 
view of the foregoing, the Board concludes that the clinical 
findings of the three audiological examinations by the VA, 
which provided consistent results using both puretone 
averages and speech discrimination scores, are more valid 
than the findings on the hearing evaluation conducted for the 
New York State Employee Health Service.

The Board has carefully reviewed the records as well as the 
veteran's contentions; however, the objective evidence as a 
whole does not demonstrate disability which would meet the 
requirements for more than a noncompensable evaluation under 
applicable diagnostic codes since the effective date of the 
grant of service connection for bilateral hearing loss.  


ORDER

Entitlement to service connection for a chronic bilateral 
hand disability, currently diagnosed as degenerative joint 
disease, is granted. 

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

